DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1, 4-10, 13-15, 18-24, 27 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Broder (U.S Pub # 20080133473).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 7, 10, 13, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morsi (U.S Pub # 20140337373) in view of Bisca (U.S Pub # 20140372956) and in further view of Broder (U.S Pub # 20080133473).
With regards to claim 1, Morsi discloses a method for organizing and displaying in real-time data related to a plurality of documents, the method comprising:
storing a plurality of documents and a plurality of document categories in a relational database storage ([0036] storing in an object relational database, various objects. [0040] an entity declaration may include a software module that defines the possible attributes of a particular entity (describes the object)); 
assigning each document in the plurality of documents to at least one of the document categories ([0041] entities may each be of type “category” with name attributes of “outerwear” and “clothing” respectively);
storing a plurality of user identifiers in the relational database storage, each of the plurality of user identifiers having an entity type selected from a plurality of entity types ([0036] define an entity type for the object. For example, an entity type may be created named "person_t" that defines the type along with attributes of a person (e.g., first name, last name, phone number, email address, etc. [0040] an entity declaration may be crafted for an entity type called "product" that may be used to instantiate each product in the database). [0038] In addition to type, domain, and collection, the database management system may use a unique system-generated identifier for each entity or instance of a store of data (e.g., a number, a name, an alphanumeric 
recording, in a non-relational database storage, a plurality of user associations between the plurality of user identifiers and the plurality of documents ([0018] a graph database (i.e., a graph index) may be used to store a class of navigational relationships to augment traditional data platforms, such as relational or content-based stores, with navigational aspects. Entity relationships stored in the graph index may be dynamically defined, and the dynamically-added relationship data may be accessible to query writers), wherein each user association comprises a relationship between one or more user identifier from the plurality of user identifiers and a selected document in the plurality of documents ([0041] For example, as illustrated in FIG. 3A, entity 300 may be of type "product" and may include a name attribute of "coat.");
recording, in the non-relational database storage, a plurality of category associations between the plurality of user identifiers and the plurality of document categories ([0018] a graph database (i.e., a graph index) may be used to store a class of navigational relationships to augment traditional data platforms, such as relational or content-based stores, with navigational aspects. Entity relationships stored in the graph index may be dynamically defined, and the dynamically-added relationship data may be accessible to query writers), wherein each category association comprises a category relationship between a selected category in the plurality of document categories and the one or more user identifiers ([0042] A statically defined relationship may be included as part of an entity type definition. For example, a product type (e.g., "coat" entity 300 of FIG. 3A) may include in its entity definition a category relationship (e.g., " Category" 
and the plurality of document categories ([0042] categories), querying the non-relational database storage using at least one user identifier ([0064] query the graph database based of the underlying entities or objects).
Morsi does not appear to disclose however Bisca discloses:
displaying a plurality of file icons in a display interface (Figs. 7A-N [0056] display nodes), the plurality of file icons including active icons corresponding to a selection of at least one of the plurality of documents, wherein the selection is determined by querying the non-relational database storage using at least one currently-selected user identifier ([0056] user may position a cursor over a particular node and enter user input to bring up a display for the node. Fig. 13A [0065] displaying the nodes based on which categories (represented by each dimension planes) are selected).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the database system of Morsi by the document system of Bisca to organize and display file icons.
	One of ordinary skill in the art would have been motivated to make this modification in order to help search, analyze, and visualize electronically stored information (Bisca [0005]).
	Broder discloses:

determining a selected plurality of document categories by querying the plurality of category associations in the non-relational database storage ([0024] users of the search system may navigate a search space by drilling through the categories and sub-categories of facets); and 
determining the plurality of file icons to include a plurality of category icons corresponding to the selected plurality of document categories ([0026] results of the search are displayed as a list including titles of movies as well as the category and numbers in parentheses that indicate the numbers of qualifying movies within each drama sub-category and within each language sub-category).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the document system of Morsi and Bisca by the search system of Broder to maintain a count of how many documents that belong to a category.
One of ordinary skill in the art would have been motivated to make this modification in order to utilize a tree structure that includes a plurality of nodes representing a category and one or more sub-categories that categorize the document (Broder [0004]).
	Claims 14 and 15 correspond to claim 1 and are rejected accordingly.
	

determining the selected plurality of document categories to include all of the document categories associated with the entity type of each of the at least one currently-selected user identifier ([0065] Fig. 13b shows numeric categories associated with each document).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the database system of Morsi by the document system of Bisca to organize and categorize documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to help search, analyze, and visualize electronically stored information (Bisca [0005]).
	Claim 21 corresponds to claim 7 and is rejected accordingly.
	With regards to claim 10, Morsi does not appear to disclose however Bisca discloses:
wherein the plurality of file icons displayed include only the active document icons corresponding to the determined selection of the plurality of documents ([0063] active documents shown on the selected dimension plane of categories).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the database system of Morsi by the document system of Bisca to organize and categorize documents.

	Claim 24 corresponds to claim 10 and is rejected accordingly.
With regards to claim 13, Morsi further discloses:
modifying the user associations for a second selected document in the plurality of documents ([0043] dynamically defined relationship); and 
automatically triggering an update to the category associations for each of the document associated with the second selected document using the modified user association for that second selected document ([0044] New dynamically defined relationships may thus be added) 
	Claim 27 corresponds to claim 13 and is rejected accordingly.
Claims 8-9, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morsi (U.S Pub # 20140337373) in view of Bisca (U.S Pub # 20140372956) and in further view of Broder (U.S Pub # 20080133473) and Herschowitz (U.S Pub # 20110289105).
With regards to claim 8, Morsi does not appear to disclose however Herschowitz discloses:
recording in the non-relational database storage an icon status for each of the document categories in the plurality of document categories, wherein the icon status for each document category is an active icon status indicating that the corresponding category icon is an active icon when at least one of the documents in the selection of the plurality of documents is assigned to that document category and is an inactive icon 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the document system of Morsi, Bisca and Broder by the hierarchy system of Herschowitz to denote categorical relationships.
One of ordinary skill in the art would have been motivated to make this modification in order to show a representation of document as well as their relationships (Herschowitz [0016]).
Claim 22 corresponds to claim 8 and is rejected accordingly.
With regards to claim 9, Morsi does not appear to disclose however Herschowitz discloses:
wherein the icon status in the non-relational database storage for each parent category is determined by inheriting the icon status of each sub-category nested within that parent category, and the icon status for the parent category is an active icon status when at least one inherited icon status is active (Fig. 9 [0081] the user can expands and collapse the categories. On Fig. 9 for the parent category of Case Law, its icon status must be active if one of its sub-category icon status like Federal is active).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the document system of Morsi, Bisca and Broder by the hierarchy system of Herschowitz to denote categorical relationships.

Claim 23 corresponds to claim 9 and is rejected accordingly.
Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morsi (U.S Pub # 20140337373) in view of Bisca (U.S Pub # 20140372956) and in further view of Broder (U.S Pub # 20080133473) and Conte (U.S Pub # 20140033327).
With regards to claim 4, Morsi does not appear to disclose however Conte discloses:
defining default category associations for each entity type (Fig. 1 [0124] documents can be stored in default folders in a category database); and 
determining the plurality of category associations to include the default category associations for the entity type of each user identifier ([0124] user can send a new document to the user web pages. The new document will be processed and routed to the User Web pages home 48 indicated as 48c as new messages).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the document system of Morsi, Bisca and Broder by the categorical system of Conte to assign categories and sub-categories to documents.
One of ordinary skill in the art would have been motivated to make this modification in order to provide improved file organization (Conte [0007]).
Claim 18 corresponds to claim 4 and is rejected accordingly.

storing an additional document in the relational database storage associated with a first document sub-category (Fig. 2f [0142] store medical information within a category sub-database for medical information); 
updating the user associations by defining in the non-relational database storage a relationship between the additional document and a particular user identifier, wherein the particular user identifier is not associated with the first document sub-category ([0142] allows user to store specific information pertaining to the subject matter of each folder within the medical database); and 
updating the category associations in the non-relational database storage for the first document sub-category to include the particular user identifier ([0142] save the user information within the specified folder(s)).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the document system of Morsi, Bisca and Broder by the categorical system of Conte to assign categories and sub-categories to documents.
One of ordinary skill in the art would have been motivated to make this modification in order to provide improved file organization (Conte [0007]).
Claim 19 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Morsi does not appear to disclose however Conte discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the document system of Morsi, Bisca and Broder by the categorical system of Conte to assign categories and sub-categories to documents.
One of ordinary skill in the art would have been motivated to make this modification in order to provide improved file organization (Conte [0007]).
Claim 20 corresponds to claim 6 and is rejected accordingly.
Conclusion
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166